                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

MARY SAWYERS et al.                                    )
                                                       )       Case No. 3:20-cv-0393
v.                                                     )       Chief Judge Crenshaw
                                                       )       Magistrate Judge Holmes
ATLAS LOGISTICS, INC. et al.                           )


                          MEMORANDUM OPINION AND ORDER

        On October 9, 2020, a motion to intervene was filed by Marylin Hosendove (in her

individual capacity and as the identified executrix of the probate estate of Christopher Mayes 1),

Curtis Hosendove, Jr., and Reginald F. Mayes (individually by name or collectively the “movants”

or the “intervenors”). (Docket No. 22.) Plaintiff Mary Sawyers (“Sawyers”) filed a response in

opposition on October 23, 2020. (Docket No. 23.) 2 Movants filed a reply on October 28, 2020.

(Docket No. 25.) On October 29, 2020, the Court entered an order granting the movants’ motion

to intervene. (Docket No. 27.) The Court’s ruling is further explicated as follows.




        1
          It is not clear whether Marylin Hosendove holds this position by court appointment
through a probated will or as a result of some other proceeding. Further, she is alternately referred
to in the movants’ papers as “the administratrix” and “the executrix” of the estate. If there is a legal
distinction between the two fiduciary positions under applicable state law, no party informed the
Court. For simplicity, the Court will use the term “executrix” to refer to Marylin Hosendove in
her official capacity. Additionally, the intervening complaint refers to the estate of “Curtis Morris
Mayes.” (Docket No. 29 at ¶ 1.) The Court supposes this is a clerical or scrivener’s error and the
proper reference is to the estate of “Christopher Morris Mayes.” Because Marylin Hosendove’s
position as an executrix does not change the outcome in this case, the Court finds this error is of
minimal impact. Nevertheless, the plaintiffs must correctly and thoroughly identify Marylin
Hosendove’s official capacity in the fourth amended complaint they have been ordered to prepare
and file. (See Order at Docket No. 27.)

        2
          The motion states that Defendant Atlas Logistics has no opposition, based on discussion
between counsel (Docket No. 22 at 3), which is further evidenced by Atlas Logistics’ not having
filed a response to the motion under Local Rule 7.01.




     Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 1 of 12 PageID #: 266
                                        I. BACKGROUND

       Familiarity with this case is presumed and only those facts or circumstances necessary for

context to the Court’s ruling are recited. The underlying facts of this specific contest are generally

not disputed. Sawyers originally brought a wrongful death action against Atlas Logistics in the

Circuit Court for Davidson County, Tennessee on March 13, 2020 for the death of Christopher

Mayes that occurred on November 5, 2019. (Docket No. 1-1.)3 By notice of removal on May 6,

2020, the action was removed to this Court by defendant Atlas Logistics under 28 U.S.C. § 1441

(a) and (b) and the Court’s diversity jurisdiction. (Docket No. 1.)

       An initial case management order setting up a case management schedule was entered on

July 1, 2020. (Docket No. 13.) An order setting the case for a bench trial on March 15, 2022 was

entered on July 2, 2020. (Docket No. 14.) A second amended complaint was filed on October 29,

2020 (Docket No. 28) adding additional defendants identified in discovery, upon Sawyers’ motion

for leave filed on October 8. (Docket No. 21.)

       The original plaintiff Sawyers, and movants Marylin Hosendove, Curtis Hosendove, Jr.

and Reginald Mayes, are siblings of the decedent Christopher Mayes. 4 The movants seek to



       3
           Sawyers also filed a first amended complaint in state court. (Docket No. 1-2.)

       4
          None of the motion, the supporting memorandum, or the response in opposition clarifies
the relationship of Curtis Hosendove, Jr. to the decedent. Confusingly, the memorandum of law in
support of the motion to intervene refers to movants as the brother – singular – and sister of the
decedent. (Docket No. 2-1 at 1.) This singular reference to “brother” at least suggests that Curtis
Hosendove might not be a biological sibling of the decedent. Elsewhere, the memorandum refers
only to Marylin Hosendove and Reginald Mayes as the decedent’s next of kin. (Docket No. 22-1
at 6.) However, the intervening complaint states that Curtis Hosendove is the brother of the
decedent. (Docket No. 29 at ¶ 2.) Sawyers’ response in opposition to the motion to intervene refers
only to Marylin Hosendove and Reginald Mayes as movants (Docket No. 23 at 1) and does not
contest that they are siblings of the decedent. But the response neither mentions Curtis Hosendove
nor contests that he is the brother of the decedent. In the absence of any other evidence to the
contrary, the Court will accept the statement in the intervening complaint of the kinship between
Curtis Hosendove and the decedent. If, however, Curtis Hosendove is not, in fact, a biological
                                                  2

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 2 of 12 PageID #: 267
intervene as a matter of right under Rule 24(a)(2) of the Federal Rules of Civil Procedure5 or,

alternatively, by permission under Rule 24(b)(1)(B). Sawyers opposes the requested intervention.

                            II. LEGAL STANDARDS AND ANALYSIS

       As an initial matter, the Court notes that the plain language of 28 U.S.C. § 636(b)(1)(A)

does not include motions to intervene as dispositive motions that would require the issuance of a

report and recommendation. Some courts, including this one, have treated the denial of motions to

intervene as being functionally equivalent to a dispositive motion, see, e.g., Meeks v. Schofield,

No. 3:12-CV-545, 2013 WL 1826438, at *2 (M.D. Tenn. Apr. 30, 2013); Washington Mut. Bank

v. Chiapetta, No. 1:07-CV-00683, 2011 WL 1743389, at *1 (N.D. Ohio May 6, 2011), based on

the reasoning that the denial to intervene is dispositive for the party seeking to intervene. Other

courts have, however, treated motions to intervene as non-dispositive, even when intervention is

denied. See United States v. Marsten Apartments, Inc., 175 F.R.D. 265, 267-69, n.1 (E.D. Mich.

1997); Oakland Cty. v. Fed. Nat. Mortg. Ass'n, 276 F.R.D. 491, 493, n.1 (E.D. Mich. 2011); In re

Wholesale Grocery Prod. Antitrust Litig., No. 09-MD-2090 ADM/TNL, 2015 WL 4992363, at *8

(D. Minn. Aug. 20, 2015); State Farm Mut. Auto. Ins. Co. ex rel. Holley v. United States, No.

CIV.A. 02-1799, 2003 WL 1873089, at *2 (E.D. La. Apr. 10, 2003). Because the motion to

intervene is granted, and therefore not dispositive of any party’s rights, the Court has considered

the motion to intervene as a non-dispositive motion under 28 U.S.C. § 636(b)(1)(A). 6




sibling of the decedent, he is not permitted to intervene and shall not be added to the fourth
amended complaint that the parties are ordered to prepare and file. See Order at Docket No. 27.

       5
           Unless otherwise noted, all references to rules are to the Federal Rules of Civil Procedure.
       6
         However, should the motion be considered to be the functional equivalent of the motions
specifically enumerated in 28 U.S.C. § 636(b)(1)(A), see Vogel v. U.S. Office Prods. Co., 258 F.3d
509 (6th Cir. 2001); Massey v. City of Ferndale, 7 F.3d 506 (6th Cir. 1993); Bennett v. General
                                                   3

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 3 of 12 PageID #: 268
       A. Intervention of Right

       In the Sixth Circuit, “to intervene as of right under Rule 24(a)(2), a proposed intervenor

must establish the following four elements: (1) the motion to intervene is timely; (2) the proposed

intervenor has a substantial legal interest in the subject matter of the case; (3) the proposed

intervenor’s ability to protect that interest may be impaired in the absence of intervention; and (4)

the parties already before the court may not adequately represent the proposed intervenor’s

interest.” United States v. Michigan, 424 F.3d 438, 443 (6th Cir. 2005) (citing Grutter v. Bollinger,

188 F.3d 394, 397–98 (6th Cir. 1999)). “The proposed intervenor must prove each of the four

factors; failure to meet one of the criteria will require that the motion to intervene be denied.”

Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989). Upon consideration of the required elements,

the Court finds that the movants have a right to intervene in this action.

       1. Timeliness

       Sawyers does not dispute that the motion to intervene is timely. See Response, Docket No.

23 at 2. This first required element is therefore met.

       2. Substantial Legal Interest

       The Sixth Circuit has adopted an expansive notion of the interest sufficient to invoke

intervention of right. See e.g. Purnell v. City of Akron, 925 F.2d 941, 947-48 (6th Cir. 1991)

(describing the liberality of construction of the terms “substantial” and “interest,” including that a

specific legal or equitable interest is not required nor is standing necessary to initiate a lawsuit);

Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987) (“interest” is liberally construed citing

Hatton v. County Bd. of Educ. of Maury County, Tenn., 422 F.2d 457, 461 (6th Cir. 1970)). See


Caster Serv. of N. Gordon Co., 976 F.2d 995 (6th Cir. 1992), this memorandum and order may be
deemed to be a report and recommendation for which the standard of review is de novo.


                                                  4

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 4 of 12 PageID #: 269
also Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997) (acknowledging

expansive construction of substantial legal interest requirement for intervention of right). Further,

the rules governing intervention are to be broadly construed in favor of the proposed intervenors.

Id. at 1246 (quoting Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995)).

At a minimum, the interest must be one that is “significantly protectable.” Grubbs, 870 F.2d at

346.

       Given this liberal and expansive construction of “substantial legal interest,” the Court finds

Sawyers’ arguments unavailing. Without addressing the distinction in every case relied upon by

Sawyers, the Court is satisfied that none of them compels any different outcome. 7 Fatal to

Sawyers’ position is the undisputed fact that the movants hold legal interests in this wrongful death

claim that are identical to that held by Sawyers.8

       Sawyers does not dispute – nor could she – that, as other siblings of the decedent, the

movants are also beneficiaries of the claim arising from the decedent’s allegedly wrongful death.

The Tennessee Court of Appeals has cogently explained the structure and application of the

wrongful death statute:

       Wrongful death actions are governed purely by statute in Tennessee. At common
       law, there was no action that survivors could bring for the wrongful death of a


       7
        Additionally, many of the cases relied upon by Sawyers, for this and other of her
arguments, have no precedential value. And, several of the pinpoint citations are incorrect or
incomplete.

       8
          To be clear, under Tennessee law, the administrator of a probate estate holds only a
derivative and not a direct interest in the recovery for a wrongful death claim. See Martin v. Corr.
Corp. of Am., 231 F.R.D. 532, 536-37 (W.D. Tenn. 2005) (citations omitted). The interest held by
Marylin Hosendove as executor of the decedent’s estate is not therefore on par with that of the
siblings. That distinction makes no difference here, however, because Marylin Hosendove also
seeks to intervene in her individual capacity as the sister of the decedent, an interest that she holds
directly. Further, satisfaction of this element is not based on any automatic right of intervention
asserted by Marylin Hosendove as executrix of the decedent’s probate estate. That she holds that
position is merely a circumstance to be considered.
                                                  5

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 5 of 12 PageID #: 270
   relative. Foster v. Jeffers, 813 S.W.2d 449, 452 (Tenn. Ct. App. 1991). As a result,
   it was more economically prudent in some cases to kill a person than to merely
   inflict a nonfatal injury. Id. To negate that moral dilemma, legislatures enacted
   wrongful death statutes aimed at keeping a decedent’s cause of action from dying
   with the decedent. Id. Tennessee's wrongful death statute provides:

          The right of action that a person who dies from injuries received
          from another, or whose death is caused by the wrongful act,
          omission, or killing by another, would have had against the
          wrongdoer, in case death had not ensued, shall not abate or be
          extinguished by the person's death but shall pass to the person's
          surviving spouse and, in case there is no surviving spouse, to the
          person's children or next of kin[.]

   Tenn. Code Ann. § 20–5–106(a). Notably, the statute does not create any right of
   action existing independently of that which the decedent would have had, if he or
   she had survived. Kline v. Eyrich, 69 S.W.3d 197, 206–07 (Tenn. 2002). Although
   the living beneficiaries of the action may seek limited recovery for their own losses
   in addition to those of the decedent, the right of action itself remains one that is
   single, entire, and indivisible. Id. at 206 (citing Hill v. Germantown, 31 S.W.3d
   234, 239 (Tenn. 2000); Jordan v. Baptist Three Rivers Hosp., 984 S.W.2d 593, 598
   (Tenn. 1999)).

   Because multiple actions may not be brought to resolve a single wrongful death
   claim, the wrongful death statutes carefully prescribe the priority of those who may
   assert the action on behalf of the decedent and his or her other beneficiaries:

          The [wrongful death] action may be instituted by the personal
          representative of the deceased or by the surviving spouse in the
          surviving spouse's own name, or, if there is no surviving spouse, by
          the children of the deceased or by the next of kin[.]

   Tenn. Code Ann. § 20–5–107(a). The statutes governing intestate succession
   govern priorities among next of kin. See House v. Gibson, 827 S.W.2d 310, 311
   (Tenn. Ct. App. 1991).

   Thus, the superior right to bring a wrongful death action falls first to a surviving
   spouse, then to any children, then to a parent, then to a sibling, then to a
   grandparent. See Tenn. Code Ann. § 31–2–104. An inferior beneficiary may not
   sue until those persons with a superior right waive their right of action. Koontz v.
   Fleming, 62 S.W.2d 821, 824 (Tenn. Ct. App. 1933). Notably, however, an adult
   beneficiary may waive his or her superior right to maintain a wrongful death action
   by permitting an inferior beneficiary's action to stand without objection. Busby v.
   Massey, 686 S.W.2d 60, 62 (Tenn. 1984) (citing Koontz, 62 S.W.2d at 824).

   […]

                                            6

Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 6 of 12 PageID #: 271
       A beneficiary may impliedly waive his or her superior right to file a wrongful death
       action by permitting the plaintiff's action to stand without objection. See Busby, 686
       S.W.2d at 62. … Furthermore, the statute prescribing the priority of those who may
       assert a wrongful death action is intended to protect defendants from the expense
       of defending multiple lawsuits arising from a single injury to a single individual,
       not to allow defendants to escape liability for a wrongful act. To conclude otherwise
       would resurrect the very moral dilemma that the wrongful death statutes were
       enacted to resolve.

Haynes v. Wayne Cty., No. M201601252COAR3CV, 2017 WL 1421220, at *4-5 (Tenn. Ct. App.

Apr. 19, 2017).

       Here, there is no dispute that Christopher Mayes died without any surviving spouse,

children, or parents. There can be no question that all the siblings of Christopher Mayes therefore

stand in equal beneficiary positions holding the same legal, protectable interest under the

Tennessee wrongful death statute. Sawyers’ contention that her siblings are unnamed, passive

beneficiaries who must concede control of this litigation to her is without merit.

       The Kline v. Eyrich case upon which Sawyers relies has no application here. 69 S.W.3d

197 (Tenn. 2002). In that case, the contest over who controlled the wrongful death action was

between surviving children and a surviving spouse. Under the plain language of the statute, the

surviving spouse has the “prior and superior right” to maintain a wrongful death action. Id. at 207.

That is not the circumstance in this case. The movants are equal beneficiaries with Sawyers. They

are not “passive beneficiaries” for purposes of participating in this lawsuit. Sawyers is able to make

this “passive beneficiaries” argument – unmeritorious as it is – only because she proceeded to file

a wrongful death lawsuit without them, not because their interests are inferior to hers. The movants

have demonstrated that they have a substantial legal interest in this litigation.




                                                  7

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 7 of 12 PageID #: 272
        3. Impairment

        “To satisfy this element of the intervention test, a would-be intervenor must show only that

impairment of its substantial legal interest is possible if intervention is denied. This burden is

minimal.” Miller, 103 F.3d at 1247 (citation omitted). The Court finds that the movants have

demonstrated that their legal interests may be impaired without intervention.

        Although no party explained in any detail the circumstances by which the movants became

aware that Sawyers had filed this lawsuit, it appears she did so without any advance notification

to them. That likelihood and the ferocity with which Sawyers has opposed her siblings’

intervention in this litigation causes the Court considerable concern that she can, as she suggests,

act in her siblings’ best interests as the sole plaintiff.

        More importantly, although only one cause of action for wrongful death may be maintained

– that is, the claim is indivisible – each statutory beneficiary asserts the wrongful death claim on

their own behalf. O’Dneal v. Baptist Mem’l Hosp.-Tipton, 556 S.W.3d 759, 771 (Tenn. Ct. App.

2018), appeal denied (July 19, 2018) (quoting Beard v. Branson, 528 S.W.3d 487, 505 (Tenn.

2017)).9 And, each statutory beneficiary “may recover damages for their losses suffered as a result

of the death as well as damages sustained by the deceased from the time of injury to the time of

death.” Beard, 528 S.W.3d at 498 (citation omitted) (emphasis in original). Allowing Sawyers to

control this litigation, and therefore effectively force the other movants to defer to her, when she

enjoys no priority in beneficiary status over the movants, would undermine the purposes of the




        9
          The Court disagrees with the movants that they are able file a separate wrongful death
action, either collectively or individually. If they did file a separate lawsuit or lawsuits, the Court
suspects that Sawyers would move to dismiss those actions on the bases of her arguments asserted
in connection with this contested matter and maybe others. The inability of the movants to bring
separate actions in which to assert their interests on their own behalf further bolsters the
determination that they are entitled to intervention of right.
                                                     8

    Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 8 of 12 PageID #: 273
wrongful death statute and therefore impair the interests of the movants. The Court finds that the

movants have met their minimal burden of showing that their interests could be impaired without

intervention.

       4. Inadequate Representation

       The burden of proof of inadequate representation required of would-be intervenors is

“minimal because it is sufficient that the movants prove that representation may be inadequate.”

Linton by Arnold v. Comm. of Health and Env., State of Tenn., 973 F.2d 1311, 1319 (6th Cir. 1992)

(citing Trbovich v. UMWA, 404 U.S. 528 (1972)). In other words, “[t]he proposed intervenors are

not required to show that the representation will in fact be inadequate. Instead, it may be enough

to show that the existing party who purports to seek the same outcome will not make the

prospective intervenor’s arguments.” Briley, 2007 WL 1345386, at *6 (internal punctuation and

quotations omitted).

       This factor blends into the consideration of impairment of the movants’ interest. Again, the

Court disagrees with Sawyers’ characterization of the movants as passive beneficiaries – which

presumably means she considers herself the priority beneficiary – simply because she brought this

lawsuit first without notifying them. That is an incorrect statement of the law. Under Tennessee

law, all the siblings are equally situated as next of kin. Sawyers has no prior right to sue and no

right to control this litigation. The Court finds there is a reasonable likelihood that Sawyers will

not make the movants’ arguments or act in their best interests, particularly given the entirety of

the circumstances.

       Additionally, Sawyers can only proceed as a sole plaintiff in a representative capacity on

behalf of her siblings. Tennessee law is clear that, in that capacity, Sawyers has no authority or

ability to bind the movants to any settlement or other disposition, including because she enjoys no



                                                 9

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 9 of 12 PageID #: 274
superior right to the movants. See, e.g., O’Neal v. Southern Ry. Co., 403 F. Supp. 1115, 1116-17

(E.D. Tenn. 1975) (because parents of decedent were entitled to recovery in wrongful death action

and entitled to maintain the action in their own names, under Tennessee law, the administrator of

decedent’s estate could not bind either parent without their consent, express or implied); Whitley

v. Georgia Western & Watkins, 299 F. Supp. 1238, 1240 (E.D. Tenn. 1969) (since plaintiff had

prior right to sue for wrongful death, he had the right to compromise the claim and the compromise

is binding on other beneficiaries); Cummins v. Woody, 152 S.W.2d 246, 248 (Tenn. 1941) (because

the father of the deceased child could have instituted a wrongful death lawsuit in his own name,

he was not bound by the compromise agreed to by the administrator of the child’s estate). 10

Further, as previously stated, forcing the movants to defer to Sawyers to litigate their equally-held

claims impairs their interests in this litigation, and compels a finding that those interests are

inadequately represented. Considering that the Sixth Circuit has directed that requests for

intervention be treated liberally, along with the minimal standards for determining impairment of

interest and inadequate representation, the Court finds the motion to intervene of right is properly

granted.

       Having determined that intervention is appropriate under Rule 24(a)(2), it is not necessary

to address whether the movants should be granted permissive intervention under Rule 24(b)(2).

Nevertheless, should there be any disagreement that the movants may intervene of right, the Court

also finds permissive intervention is warranted.




       10
          The Court also notes that, in O’Neal, 403 F. Supp. at 1116-17, and Cummins, 152 S.W.2d
at 247, both of which are cases in which the beneficiaries could have brought the wrongful death
action in their own name, the beneficiaries were permitted to intervene as a party plaintiff, further
supporting the movants’ intervention of right in this case.
                                                   10

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 10 of 12 PageID #: 275
       B. Permissive Intervention

       Permissive intervention is governed by Rule 24(b)(1), which provides that, “[o]n timely

motion, the court may permit anyone to intervene who ... has a claim or defense that shares with

the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1). In deciding whether

to allow a party to intervene, “the court must consider whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). So long as

the motion for intervention is timely and there is at least one common question of law or fact, the

balancing of undue delay, prejudice to the original parties, and any other relevant factors is within

the sound discretion of the court. Buck v. Gordon, 959 F.3d 219, 223 (6th Cir. 2020) (citation

omitted).

       As stated, there is no dispute that the motion to intervene is timely. Nor is there any contest

that there are common questions of law and fact among the Sawyers’ claims and those of the

movants. The Court is unpersuaded by Sawyers’ contentions that intervention will necessarily

impede or complicate this case. This case is in relatively early stages. The period for discovery

does not expire until March 31, 2020. See Initial Case Management Order at Docket No. 13. At

the time of filing of the motion to intervene, the deadline for filing motions to amend or to add

parties had not yet expired. Id.

       Perhaps most compellingly, Sawyers recently amended her complaint to add additional

parties. The mere filing of this motion suggests that the entry of these additional parties into this

litigation will not cause undue delay, prejudice, or otherwise impede this case. Administratively,

there is very little difference between adding additional defendants and permitting the movants to

intervene. Additionally, Atlas Logistics (the original defendant) does not oppose the intervention.




                                                 11

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 11 of 12 PageID #: 276
         Sawyers also suggests that “[a]dding additional parties with similar interests … will slow

down scheduling and make it difficult to advance litigation. Allowing intervention will also result

in accumulating proofs [sic] and arguments of the same nature without assisting the Court.”

(Docket No. 23 at 8.) The Court has plenty of experience with complex litigation, including with

multiple parties on both sides, sometimes asserting the same interests and sometimes with separate

counsel. The Court is confident that it can effectively manage this litigation. 11 The Court finds no

undue delay and no prejudice to adjudication of Sawyers’ (or any other original party’s) rights that

will result from the movants’ intervention. For all these reasons, even in the absence of intervention

of right, permissive intervention is warranted.

                                          III. CONCLUSION

         For all the reasons discussed above, the Court granted the movants’ motion to intervene by

order that was separately entered. (See Docket No. 27.)

         It is SO ORDERED.



                                                 _______________________________
                                                 BARBARA D. HOLMES
                                                 United States Magistrate Judge




         11
              Of course, the Court also expects that the parties and their attorneys will cooperatively
do so.
                                                    12

   Case 3:20-cv-00393 Document 30 Filed 10/30/20 Page 12 of 12 PageID #: 277
